            Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 1 of 6



 1   Mathew Higbee, Bar #: 11158,
     3110 West Cheyenne Ave., Ste. 200
 2   North Las Vegas, NV 89032
     T: (714) 600-8085
 3
     F: (866) 534-7049
 4
     Email: Mhigbee@higbeeassociates.com

 5   Attorney for Plaintiff,
     PEDRO SALAZAR
 6
                                    UNITED STATES DISTRICT COURT
 7                                     NEVADA DISTRICT COURT
 8

 9
     PEDRO SALAZAR                                             Case No. 2:20-cv-2275
10

11                             Plaintiff,
12                                                             PLAINTIFFS COMPLAINT and JURY
     v.                                                        DEMAND
13

14   EXPERIAN INFORMATION SOLUTIONS,
     INC.,
15                  Defendant’s
16

17          NOW COMES Plaintiff, PEDRO SALAZAR (“Plaintiff”), by and through their
18   attorneys, hereby alleging the following against Defendant EXPERIAN INFORMATION
19
     SOLUTIONS, INC. (“EXPERIAN”) (Defendant):
20
                                             Nature of the Action
21
            1.        This action arises pursuant to the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.
22
     § 1681 et seq.
23
                                                     Parties
24
            2.        Plaintiff is a natural person at all times relevant residing in Clark County, in
25
            Morris Las Vegas, Nevada.


                                                         1
            Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 2 of 6



 1           3.      At all times relevant, Plaintiff was a “consumer” as that term is defined by 15
 2   U.S.C. § 1681(a)(c).
 3
             4.      Defendant is a corporation conducting business in the State of Nevada and is
 4
     headquartered in Atlanta, Georgia.
 5
             5.      Defendant is a “person” and a “consumer reporting agency” (“CRA”), as those
 6
     terms are defined 15 U.S.C. §§ 1681a(b) and 1681a(f), respectively.
 7
             6.      Defendant is regularly engaged in the business of assembling, evaluating, and
 8
     disbursing information concerning consumers for the purpose of furnishing “consumer reports,”
 9

10
     as defined in 15 U.S.C. §1681(d), to third parties.

11                                           Jurisdiction and Venue

12           7. Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

13           8. Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving rise to this

14   action occurred in this District because Plaintiff resides within this District and a substantial part
15
     of the events or omissions giving rise to the herein claims occurred, or a substantial part of
16
     property that is the subject of the action is situated within this District.
17
                                             Factual Allegations
18
             9. Plaintiff is a consumer who is the victim of inaccurate reporting by Defendant who
19
     has suffered particularized and concrete harm.
20
             10. CRAs, including Defendant, have a duty under the FCRA to follow reasonable
21
     procedures to ensure that the consumer reports they sell meet the standard of “maximum
22

23   possible accuracy.” 15 U.S.C. §1681(e)(B).

24

25




                                                         2
            Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 3 of 6



 1           11.     On or about December 26, 2017, Plaintiff and CAPITAL ONE, a non-party to
 2   this action, entered into a settlement agreement regarding an outstanding account. The terms of
 3
     the agreement called for the balance to be settled and paid off by October 23, 2019.
 4
             12.     On or around, September 23, 2019, Plaintiff satisfied the settlement terms and
 5
     paid the amount required under the terms of the agreements.
 6
             13.     On or about May 6, 2020 and again on July 27, 2020, Plaintiff received a copy of
 7
     his credit report.
 8
             14.     Despite Plaintiff’s performance under the terms of the agreement, Defendant
 9

10
     continued reporting incorrect information respecting the Capital One account.

11           15.     Specifically, EXPERIAN reported that the Account had a balance after Plaintiff

12   satisfied the terms of the agreement and a past due amount.

13           16.     Finding these material terms to be inaccurate, on or about May 6, 2020 and again

14   on July 27, 2020, Plaintiff issued a dispute to all three CRAs regarding the incorrect information
15
     being reported on the Account.
16
             17.     Pursuant to its responsibility in 15 U.S.C. § 1681i, EXPERIAN was required to
17
     notify CAPITAL ONE of Plaintiff’s dispute.
18
             18.      Upon information and belief, EXPERIAN failed to notify CAPITAL ONE of the
19
     dispute, in violation of its statutory duties.
20
             19.     The aforementioned information reported by Defendant regarding the Account is
21
     inaccurate or otherwise misleading, as the Account was settled, and Plaintiff made agreed-upon
22

23   payments.

24           20.      Further, after receiving Plaintiff’s dispute concerning the inaccurate information

25




                                                       3
            Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 4 of 6



 1   of the Account, Defendant was required to follow reasonable procedures to assure maximum
 2   possible accuracy in the preparation of the credit report and credit file(s) it published and
 3
     maintained concerning Plaintiff. 15 U.S.C. § 1681e(b).
 4
            21.     If the Defendant would have complied with its statutory duties, incorrect
 5
     Information concerning the Account would not have been reported despite notice from Plaintiff.
 6
            22.     As a result of this conduct and action and inaction of Defendant, Plaintiff
 7
     suffered damage by loss of the ability to purchase and benefit from credit, and mental and
 8
     emotional distress.
 9

10
                                               COUNT I
                   Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)
11
            25.     Plaintiff repeats and incorporates by reference into this cause of action the
12
     allegations set forth above at Paragraphs 1-22.
13
            26.     After receiving Plaintiff’s dispute, Defendant failed to correct the false
14
     information regarding the Account reporting on Plaintiff’s consumer report.
15
            27.     Defendant violated 15 U.S.C. §1681e(b) by failing to establish or to follow
16

17   reasonable procedures to assure maximum possible accuracy in the preparation of the credit

18   report(s) and credit file(s) that Defendant published and maintained concerning Plaintiff.

19          28.     As a result of this conduct, action and inaction of Defendant, Plaintiff suffered

20   damage, and continues to suffer, actual damages, including economic loss, damage to
21   reputation, emotional distress, and interference with Plaintiff’s normal and usual activities for
22
     which Plaintiff seeks damages in an amount to be determined by the trier of fact.
23
            29.     Defendant’s conduct, action, and inaction were willful, rendering Defendant
24
     liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.
25




                                                       4
            Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 5 of 6



 1          30.      In the alternative, Defendant was negligent, entitling Plaintiff to recover
 2   damages under 15 U.S.C. §1681o.
 3
            31.      Plaintiff is entitled to recover costs and attorneys’ fees from Defendant, pursuant
 4
     to 15 U.S.C. §1681n and/or §1681o.
 5
                                               COUNT II
 6                   Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i

 7          32.      Plaintiff repeats and incorporates by reference into this cause of action the

 8   allegations set forth above at Paragraphs 1-22.
 9
            33.      After receiving Plaintiff’s dispute, Defendant failed to correct the false
10
     information regarding the Account reporting on Plaintiff’s consumer report.
11
            34.      Defendant violated 15 U.S.C. §1681i by failing to delete inaccurate information
12
     in Plaintiff’s credit files after receiving actual notice of such inaccuracies, by failing to conduct
13
     lawful reinvestigations, and by failing to maintain reasonable procedures with which to filter
14
     and verify disputed information in Plaintiff’s credit files.
15
            35.      As a result of this conduct, action and inaction of Defendant, Plaintiff suffered
16

17   damage, and continues to suffer, actual damages, including economic loss, damage to

18   reputation, emotional distress and interference with Plaintiff’s normal and usual activities for

19   which Plaintiff seeks damages in an amount to be determined by the trier of fact.

20          36.      Defendant’s conduct, action, and inaction were willful, rendering Defendant
21   liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.
22
            37.      In the alternative, Defendant was negligent, entitling Plaintiff to recover
23
     damages under 15 U.S.C. §1681o.
24
            38.     Plaintiff is entitled to recover costs and attorneys’ fees from Defendant pursuant
25
     to 15 U.S.C. §1681n and/or §1681o.


                                                        5
           Case 2:20-cv-02275-JCM-BNW Document 1 Filed 12/16/20 Page 6 of 6



 1                                            Prayer For Relief
 2          WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendant for
 3
     negligent or willful noncompliance with the Fair Credit Reporting Act and prays for the
 4
     following:
 5
        a) Actual damages to be proven at trial, or statutory damages pursuant to 15 U.S.C. §
 6
            1681n(a)(1)(A), of not less than $100 and not more than $1,000 per violation;
 7
        b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful violation;
 8
        c) The costs of instituting this action together with reasonable attorney’s fees incurred by
 9

10
            Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

11      d) Any further legal and equitable relief as the court may deem just and proper in the

12          circumstances.

13                                       JURY TRIAL DEMAND

14          Plaintiff demands a jury trial on all issues so triable.
15

16
                                                            Respectfully submitted,
17
     Dated: December 16, 2020
18                                                          By: /s/ Mathew Higbee
                                                            Mathew Higbee, Bar # 11158,
19                                                          3110 West Cheyenne Ave
                                                            North Las Vegas, NV 89032
20                                                          T: (714) 600-8085
                                                            F: (866) 534-7049
21                                                          Email: Mhigbee@higbeeassociates.com
22
                                                            Attorney for Plaintiff, Pedro Salazar
23

24

25




                                                       6
